         Case 1:20-cv-01630-JEB Document 13-1 Filed 06/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


WHITMAN-WALKER CLINIC, INC., et al.,

                        Plaintiffs,

                v.                                  Case No. 1:20-cv-1630

 U.S. DEPARTMENT OF HEALTH AND
 HUMAN SERVICES, et al.,

                        Defendants.


                      DECLARATION OF KHRISTOPH A. BECKER

       Pursuant to Local Rule 83.2(d), I, Khristoph A. Becker, submit this declaration in support

of my application for leave to appear and practice in this case pro hac vice:

       1.      My full name is Khristoph A. Becker.

       2.      I am an associate attorney with the law firm Steptoe & Johnson LLP.

       3.      My office is located at 1114 Avenue of the Americas, New York, New York 10036.

My office telephone number is (212) 378-7516.

       4.      I am admitted to practice law by the following bars and courts: the State of New

York (#5248695); the State of New Jersey (#091042014); and the U.S. District Courts for the

Southern District of New York, the Eastern District of New York, and the District of New Jersey.

       5.      I am currently in good standing with all bars to which I have been admitted.

       6.      I have never been disciplined by any bar, and there are no disciplinary proceedings

pending against me as a member of the bar in any jurisdiction.

       7.      I have not been admitted pro hac vice in this Court within the last two years.

       8.      I currently practice law in an office located in New York, New York.
        Case 1:20-cv-01630-JEB Document 13-1 Filed 06/22/20 Page 2 of 2




       I certify under the penalty of perjury that the foregoing is true and correct.


Dated this 22nd day of June, 2020.
                                                              Khristoph A. Becker




                                                 2
